___________

                                     No. 96-2284
                                     ___________

Lawrence James Cron,                      *
                                          *
              Appellant,                  *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   District of Minnesota.
United States of America,                 *
                                          *          [UNPUBLISHED]
              Appellee.                   *


                                     ___________

                        Submitted:   January 31, 1997

                            Filed:   February 5, 1997
                                     ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                               ___________

PER CURIAM.

     Lawrence James Cron appeals from the denial by the District Court1 of
his motion under 28 U.S.C. § 2255 (1994).          After carefully reviewing the
record before us and the parties' briefs, we agree with the District Court
that Cron’s counsel did not render ineffective assistance.           Accordingly,
the judgment of the District Court is affirmed.         See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Paul A. Magnuson, Chief Judge, United States
District Court for the District of Minnesota.